On Petition for Rehearing.
Rabb, J.
19. It is insisted by appellant in its petition for a rehearing that the court in deciding this case has misapprehended the evidence upon the subject of the custom of the mail clerks on appellant’s mail-cars discharging mail sacks from its fast mail-trains onto the walk and platform in front of appellant’s depot in the city of Greenfield; that the statement in the opinion that the existence of this custom was shown by the uncontradieted evidence in the case is incorrect; and that there is, as we understand their contention, a substantial conflict in the evidence upon this subject. The testimony of the witness Tuttle, to the effect that the mail clerks generally kicked the mail sacks off the car, and that they fell most of the time about Pennsylvania street, on the platform between the depot and the street, was not disputed by any other witness who testified on behalf of either appellant or appellee. The testimony of other witnesses that the mail sacks were generally thrown off in the vicinity of Pennsylvania street in nowise conflicts with the statement of this witness. He was a drayman whose business called him frequently to the depot, and his means and opportunity of knowing the facts with reference to the custom of the mail clerks in throwing the mail sacks from the train were better than those of any other witness who testified in the case upon the subject. No attempt was made by the appellant to contradict his testimony, but, on the contrary, the complaint and answer, upon *197which the cause was submitted to the jury for trial, both affirm the existence of such custom. The record, it is true, discloses that after the jurors were sworn and the cause submitted for trial, and after all the evidence was in, without any showing that an application was made by the defendant, or leave granted to file additional pleadings, the appellant did file a general denial to the complaint. Without deciding what the effect of a pleading so filed would be, it is sufficient to say that it is apparent from the record that the case was tried upon the theory that such custom on the part of the mail clerks existed, and that the appellee was bound to know of it, and that in going upon the platform or walk, as he did, he took upon himself the risk of such danger.
5. It was the.appellant’s theory that the place where the accident occurred was the private property of the appellant, and the appellee was there as a mere licensee, to whom the appellant owed no duty that required it to guard him against the peril he encountered. For the reasons stated in the original opinion, we think it was shown that the place where the appellee was injured was a public street which the appellee had a common right with appellant to use, and where both appellant and appellee were in duty bound to exercise due care to avoid doing injury and being injured. This being true, and the fact-being undisputed that the appellee was struck and injured by a mail sack thrown from appellant’s car by the mail clerk, and the circumstances of the injury, disclosed by the evidence, excluding contributory negligence on the part of appellee, no error of the court in its rulings on the admission or rejection of evidence, or instructions given to the jury, would justify a reversal.
Petition for rehearing overruled.